DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianke Kang (Reg. No. 72445) on 1/17/2022.
The application has been amended as follows: 
On lines 33-34 of claim 1, “select the biopsy mode based on the position of the biopsy needle being changed and the movement direction of the biopsy needle being toward the object” has been replaced by --“select the biopsy mode based on the position of the biopsy needle being changed and the movement direction of the biopsy needle being toward the object, control the display to display an alarm message or a confirmation message based on the position of the biopsy needle being changed and the movement direction of the biopsy needle being opposite to the object,--.
Claim 7 has been cancelled. 
Claim 10 has been cancelled. 
On lines 28-31 of claim 11, “selecting the image registration mode based on the position of the biopsy needle not being changed, and selecting the biopsy mode based on the position of the biopsy needle being changed and the movement direction of the biopsy needled being toward the object,” has been replaced by --selecting the image registration mode based on the position of the biopsy needle not being changed, selecting the biopsy mode based on the position of the biopsy needle being changed and the movement direction of the biopsy needled being toward the object, and displaying an alarm message or a confirmation message on the display based on the position of the biopsy needle being changed and the movement direction of the biopsy needle being opposite to the object,--. 
Claim 15 has been cancelled. 
Claim 18 has been cancelled. 
On lines 1-2 of claim 20, “A computer-readable recording medium having recorded thereon at least one program for implementing the method of claim 11.” has been replaced by --A non-transitory computer-readable recording medium having recorded thereon at least one program that, when executed by a processor, causes the processor to perform: 
obtaining position information of the biopsy needle, the position information comprising first position coordinate values that indicate a first position of the biopsy needle and second position coordinate values that indicate a second position after the biopsy needle is inserted into the object, and movement 
comparing a positional difference between the first position coordinate values and the second position coordinate values with a predetermined first threshold;
comparing a directional difference between a first direction of a first direction vector at the first position and a second direction of a second direction vector at the second position with a predetermined second threshold;
automatically selecting an operation mode from among an image registration mode and a biopsy mode based on a result of the comparisons, wherein the operation mode is selected from among the image registration mode where image registration is performed between an ultrasound image and an image of another modality, and the biopsy mode where a biopsy is performed using the biopsy needle;
causing a display to display the ultrasound image and the image of another modality; and
correcting at least one of the ultrasound image or the image of another modality based on the operation mode,
wherein the selecting of the operation mode comprises:
determining whether a position of the biopsy needle is changed based on the comparison of the positional difference,
determining whether a movement direction of the biopsy needle is toward the object based on the comparison of the directional difference,

selecting the biopsy mode based on the position of the biopsy needle being changed and the movement direction of the biopsy needled being toward the object, and 
causing the display to an alarm message or a confirmation message, based on the position of the biopsy needle being changed and the movement direction of the biopsy needle being opposite to the object,
wherein the correcting of the at least one of the ultrasound image or the image of another modality comprises:
performing registration correction between the ultrasound image and the image of another modality based on the operation mode being selected as the image registration mode, and
pausing the image of another modality based on the operation mode being selected as the biopsy mode, so as to cause the display to display the image of another modality which is displayed on the display when the biopsy needle is at the first position.--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended to incorporate additional features that overcome the prior art of record and allowable over the prior art. The additional examiner’s amendments above overcome potential 112(b) and 112(d) 
Regarding amended claim 1, the limitations “determine whether a position of the biopsy needle is change based on the comparison of the position difference” and “Select the biopsy mode based on the position of the biopsy needle being changed and the movement direction of the biopsy needle being toward the object” are allowable over the prior art references of record. Figure 6 and paragraphs [0060]-[0064] and [0075]-[0093] of the applicant’s submitted specification teach to the movement processing features of the biopsy needle and how the calculated directional movement is utilized to determine the operational mode of the imaging system. The use of an automatic mode determination feature based on the precise calculation of biopsy needle movement using positional coordinates and directional vectors enables the system to accurately image the target region when the device is actually in use. This both reduces the amount of user input required during a medical procedure, which increases the cleanliness of operating the imaging system in a medical environment, but also could be considered to reduce power usage as the device does not perform biopsy imaging when not in use. Thus the features in the claimed invention provide a more efficient method of 
Further regarding claim 1, the claim amendments overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. 
Applicant’s persuasive arguments in the remarks of 12/03/2021 include:
In the Office Action (of 9/03/2021), the Examiner acknowledged that Glossop (U.S. Pub. No. 20070232882) does not disclose that the controller is further configured to pause the image of another modality in response to the operation mode being selected as the biopsy mode, but asserted that Hirai (U.S. Pub. No. 20160018520) may disclose that the controller is further configured to pause the image of another modality in response to the operation mode being selected as the secondary mode. 
According to Hirai, the operator has to manually freeze the heterogeneous image, align the ultrasound image and the heterogeneous image, and then change the parameters based on the input of the alignment termination instruction to match the ultrasound image and the heterogeneous image. See paragraph [0022] of Hirai. The Examiner asserted that Hirai may teach that, when the position and angle of the probe are changed for needle insertion, it may be required to enter the bio-mode to stop the heterogeneous image. 
According to this application, pausing the heterogeneous image in biopsy mode is due to the static state of the probe. That is, this application is different from the cited references in that when the needle is inserted into the object, which is a case where it is 
Moreover, in this application, the operation mode is changed to the image registration mode when there is no change in the position of the needle, and the operation mode is changed to the biopsy mode when there is a change in the position of the needle and the movement direction is toward the object. By contrast, the prior art references at most disclose that changing the operation mode if the needle moves or if the needle is present. 
Further, according to this application, in the biopsy mode, when the needle is moved from the first position to the second position, the heterogeneous image is displayed as a still image displayed. By contrast, the cited references at most indicate that the heterogeneous image is stopped under the user's manipulation when the probe is moved.
Therefore the applicant’s arguments directed to the previous prior art references of record are persuasive. 
The prior art references teach to image guided ultrasound devices that utilize tracking and position determination features to enable a user to accurately place the medical instruments within the target region. The references further teach to adjusting the operation of the imaging system by utilizing the position and movement data of the medical instrument, tracking a biopsy needle using position determination devices, determining direction and movement using vector comparisons and changing imaging settings based on movement velocity over time, selecting an operation mode based on the detection of a needle in the related image, and multiple imaging modes such as a 
1. Glossop et al. (U.S. Pub. No. 20070232882) teaches to a system and method for determining the position of a tracked needle during an image guided medical procedure of the target patient anatomy ([0021], tracked needle). The reference teaches to a tracking device that receives positional information of the biopsy needle ([0052]-[0057]), but fails to teach to the vector processing features of the determination of a imaging mode such as a biopsy mode by determining the needle is directed towards a target object.  
2. Morikawa et al. (U.S. Pub. No. 20160151039) teaches to a ultrasound diagnostic apparatus with a needle tip position acquisition unit and sets a region of interest in the direction in which the puncture needle is inserted ([0043]-[0046]). The reference further teaches to setting sizing of a region of interest based on the movement amount or movement velocity as processed by the needle tip position acquisition unit ([0072]-[0074]). But the reference fails to teach to the switching of operational modes such as a biopsy mode or image registration mode. Previous use of the reference taught to the region of interest display setting feature as a “display mode”, but not the claimed operation mode.
3. Parthasarathy et al. (U.S. Pub. No. 20160317118) teaches to a classification based image segmentation and ultrasound image acquisition device which can determine based on the needle features present in the ultrasound image, the needle 
4. Fichtinger et al. (U.S. Pub. No. 20160242855) teaches to surgical tracking that includes trackers within ultrasound probes and medical instruments as well as coordinate transformations between each of the tracked devices (figure 4; [0048]-[0053]). The reference further teaches to display of the anatomy relevant to the surgeon’s viewpoint when utilizing the medical instrument, but fails to teach to the switching of operational modes based upon movement towards a target region.
5. Cong et al. (U.S. Pub. No. 20160174934) teaches to a navigation system and imaging system that ensures image data from an ultrasound system is acquired from the same location within an object of interest during interventional procedures. The system uses tracking system to determine position and orientation of the ultrasound probe relative to the target region and provides the user with updated positioning information to ensure accurate placement of the probe ([0047]-[0060]). The reference fails to teach to using the movement of the probe or other medical instruments to change the operation mode of the imaging system. 
For these reasons, amended claims 1, 11, and 20 overcome the prior art of record and are allowable. 
Dependent claims 2-3, 12, and 19 are dependent upon independent claims 1 and 11 and therefore are also allowable over the prior art of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fichtinger et al. (U.S. Pub. No. 20160242855) teaches to surgical tracking that includes trackers within ultrasound probes and medical instruments as well as coordinate transformations between each of the tracked devices (figure 4; [0048]-[0053]). The reference further teaches to display of the anatomy relevant to the surgeon’s viewpoint when utilizing the medical instrument.
Cong et al. (U.S. Pub. No. 20160174934) teaches to a navigation system and imaging system that ensures image data from an ultrasound system is acquired from the same location within an object of interest during interventional procedures. The system uses tracking system to determine position and orientation of the ultrasound probe relative to the target region and provides the user with updated positioning information to ensure accurate placement of the probe ([0047]-[0060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791